DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

Claim 2 has been cancelled in Applicant’s Amendments filed 11/15/2021.  Claims 1, 3-7, and 9-21 are now pending. 

Claim Objections

Previous objection to Claim 10 is withdrawn in view of Applicant’s Amendments filed 11/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previous rejection of Claims 1-4, 6-7, 9, 12-16, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s Amendments filed 11/15/2021.

Claims 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "meaningful" in claims 5, 10, and 11 is a relative term which renders the claim indefinite.  The term "meaningful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., hereinafter Song, US Publication No. 2016/0247129 in view of Goldfarb et al., hereinafter Goldfarb, US Publication No. 2018/0137219.

Regarding Claim 1, Song teaches a system for autonomous generative design in a system having a digital twin graph, the system comprising: 
a requirements distillation tool for receiving requirements documents of a system in human-readable format, extracting and importing information relating to a requirement contained in the requirements documents into the digital twin graph (Song paragraphs [0009] and [0033]-[0034], wherein documents are received from the OEM by software programs to create a digital twin); and
an observer in communication with a design tool for capturing interactions of a user with the design tool relating to design of the system (Song paragraph [0034], see GUI that allows the user the input information for creating the digital twin), wherein the observer captures time series of user interactions and converts the user interactions into information identifiable as an action or reaction of the user to a given condition, and includes the information identifiable as an action or reaction of the user to the digital twin graph (Song paragraph [0034], wherein the user input information is captured by the GUI to create the digital twin).
Song does not explicitly teach a synthesis and analysis tool in communication with the digital twin graph, wherein the synthesis and analysis tool generates and evaluates a set of design alternatives based on information relevant to a design problem contained in the digital twin graph.
a synthesis and analysis tool in communication with the digital twin graph, wherein the synthesis and analysis tool generates and evaluates a set of design alternatives based on information relevant to a design problem contained in the digital twin graph (Goldfarb paragraphs [0062]-[0066], wherein an evolutionary synthesis tool is utilized that generates a plurality of individuals or design alternatives that are evaluated against design objectives in a genetic algorithm to select the optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 3, Song does not explicitly teach an insighter in communication with the design tool and with the digital twin graph, the insighter configured to receive design alternatives from the digital twin graph and present the received design alternatives to a user via the design tool.
Goldfarb teaches an insighter in communication with the design tool and with the digital twin graph, the insighter configured to receive design alternatives from the digital twin graph and present the received design alternatives to a user via the design tool (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 4, Song further teaches a requirements distiller in communication with the digital twin graph, the requirements distiller receiving requirements documents in human-readable format and extracting information relating to a requirement from the requirements documents and importing the information into the digital twin graph (Song paragraphs [0009] and [0033]-[0034], wherein documents are received from the OEM by software programs to create a digital twin).

Regarding Claim 5, Song further teaches wherein the requirements distiller performs the steps of: 
receiving requirements documents in human-readable form (Song paragraph [0033], wherein documents such as datasheets and user manuals are received); 
converting the human-readable documents into a digital form (Song paragraph [0033], wherein the documents may be digitally scanned); 

compressing the data contained in the documents to extract information related to a requirement from the data in the requirements documents (Song paragraphs [0033]-[0034], wherein requirements are extracted to generate the digital twin); and 
importing the meaningful information into the digital twin graph (Song paragraph [0034], wherein the digital twin is generated based on the extracted requirements).

Regarding Claim 6, Song does not explicitly teach the synthesis and analysis tool comprising: 
an alternatives generator for generating a set of design alternatives based on requirements and relationships between components of the system represented by the digital twin graph; 
a quantification verifier for verifying each design alternative based on the requirements and design constraints contained in the requirements documents, and computing certain metrics to quantify a quality of a design alternative; and 
a causal explorer for identifying design workflows to identify design and engineering practices.
Goldfarb teaches the synthesis and analysis tool comprising: 
an alternatives generator for generating a set of design alternatives based on requirements and relationships between components of the system represented by the digital twin graph (Goldfarb paragraphs [0062]-[0066], wherein the evolutionary 
a quantification verifier for verifying each design alternative based on the requirements and design constraints contained in the requirements documents, and computing certain metrics to quantify a quality of a design alternative (Goldfarb paragraphs [0033]-[0034] and [0076]-[0078], wherein features determined in the genetic algorithm for the individuals are verified as meeting requirements and ranked); and 
a causal explorer for identifying design workflows to identify design and engineering practices (Goldfarb paragraphs [0068]-[0071], wherein a modeling flow is determined by the algorithm and presented to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 7, Song does not explicitly teach wherein the causal explorer creates a recommended sequence of operations for a user based on the identified design work flows.
Goldfarb teaches wherein the causal explorer creates a recommended sequence of operations for a user based on the identified design work flows (Goldfarb paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 9, Song further teaches a product in use (PIU) data distiller in communication with the digital twin graph, the PIU data distiller receiving operations data from a physical system represented in the digital twin graph and extracting information for importation to the digital twin graph (Song paragraph [0030], wherein information regarding the corresponding physical device to the digital twin are received and used to update the digital twin).

Regarding Claim 10, Song further teaches wherein the PIU data distiller performs the steps of: 
receiving product in use data from components of the system (Song paragraph [0030], wherein information regarding the corresponding physical device to the digital twin are received); 
converting the product in use data into a digital form (Song paragraph [0030], wherein the data is entered into a digital database); 

compressing the information from the PIU data to extract the meaningful information from the PIU data (Song paragraph [0030], wherein the data is extracted for updating the digital twin); and 
importing the meaningful information into the digital twin graph (Song paragraph [0030], wherein the digital twin is updated by the extracted information).

Regarding Claim 11, Song does not explicitly teach an engineering history distiller in communication with the digital twin graph, the engineering history distiller receiving data relating to past engineering design choices and extracting meaningful information from the past engineering design choices and importing the meaningful information into the digital twin graph.
Goldfarb teaches an engineering history distiller in communication with the digital twin graph, the engineering history distiller receiving data relating to past engineering design choices and extracting meaningful information from the past engineering design choices and importing the meaningful information into the digital twin graph (Goldfarb paragraphs [0045] and [0061], wherein historic data is received and utilized to generate the models for the digital twin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the 

Regarding Claim 12, Song teaches a method of autonomous generative design in a system including a digital twin graph, the method comprising: 
distilling requirements documents to extract information relating to at least one requirement and importing the information into the digital twin graph (Song paragraphs [0009] and [0033]-[0034], wherein documents are received from the OEM by software programs to create a digital twin); 
capturing interactions between a user and a design tool related to design of the system and importing the interactions to the digital twin graph (Song paragraph [0034], wherein a GUI captures user input information for creating the digital twin).
Song does not explicitly teach synthesizing a set of design alternatives based on the information of the requirements documents and the captured interactions between the user and the design tool; 
verifying and quantifying each design alternative in the set of design alternatives against the information of the requirements documents; and 
suggesting to the user, a selected design alternative of the set of design alternatives.
Goldfarb teaches synthesizing a set of design alternatives based on the information of the requirements documents and the captured interactions between the user and the design tool (Goldfarb paragraphs [0062]-[0066], wherein 
verifying and quantifying each design alternative in the set of design alternatives against the information of the requirements documents (Goldfarb paragraphs [0033]-[0034] and [0074]-[0078], wherein features determined in the genetic algorithm for the individuals are verified as meeting requirements and ranked); and 
suggesting to the user, a selected design alternative of the set of design alternatives (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are presented to the user to suggest an optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 13, Song does not explicitly teach analyzing each design alternative in the set of design alternatives by performing a simulation for each design alternative in the set of design alternatives; and 
choosing the selected design alternative based on the analysis and quantified metrics.

choosing the selected design alternative based on the analysis and quantified metrics (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are ranked and presented to the user to suggest an optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 14, Song further teaches in a design tool, receiving commands from a user representative of a design operation (Song paragraph [0034], wherein user commands are input through the GUI). 
Song does not explicitly teach in a synthesis and analysis tool, generating a suggested design operation based on an analysis of the set of design alternatives and providing the suggested design operation to the user; and 

Goldfarb teaches in a synthesis and analysis tool, generating a suggested design operation based on an analysis of the set of design alternatives and providing the suggested design operation to the user; and 
alternatively receiving commands from the user and generating a suggested design operation and presenting the suggested design operation to the user and repeating this step until the design process is complete (Goldfarb paragraphs [0068]-[0071], wherein the symbolic regression technique generates a recommended sequence of operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 15, Song further teaches wherein distilling the requirements documents comprises: 
receiving requirements documents in human-readable form (Song paragraph [0033], wherein documents such as datasheets and user manuals are received); 

analyzing the digital documents to identify data contained in the documents (Song paragraphs [0033]-[0034], wherein the requirements in the documents are analyzed for generating the digital twin); 
compressing the data contained in the documents to extract information relating to at least one requirement from the data in the requirements documents (Song paragraphs [0033]-[0034], wherein requirements are extracted to generate the digital twin); and 
importing the information into the digital twin graph (Song paragraph [0034], wherein the digital twin is generated based on the extracted requirements).

Regarding Claim 16, Song further teaches importing product in use data relating to operations of a physical system represented in the digital twin graph, to the digital twin graph for use in generating the set of design alternatives (Song paragraph [0030], wherein information regarding the corresponding physical device to the digital twin are received and used to update the digital twin).

Regarding Claim 17, Song teaches a method for autonomous generative design of a system having a digital twin graph, comprising: 
importing information from requirements documents into the digital twin (Song paragraphs [0009] and [0033]-[0034], wherein documents are received from the OEM by software programs to create a digital twin); 
capturing and importing user interactions with a software design tool related to design of the system and importing the interactions into the digital twin graph (Song paragraph [0034], wherein a GUI captures user input information for creating the digital twin).
Song does not explicitly teach synthesize a set of design alternatives based on the imported user interactions and the imported requirements information; 
simulating the system in the digital twin graph for each of the set of design alternatives; and 
selecting an optimal design alternative based on the simulations.
Goldfarb teaches synthesize a set of design alternatives based on the imported user interactions and the imported requirements information (Goldfarb paragraphs [0062]-[0066], wherein an evolutionary synthesis tool is utilized that generates a plurality of individuals or design alternatives based on user input information and a dataset); 
simulating the system in the digital twin graph for each of the set of design alternatives (Goldfarb paragraph [0075], wherein the individuals are evaluated through simulation of their model); and 
selecting an optimal design alternative based on the simulations (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are ranked and presented to the user to suggest an optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to 

Regarding Claim 18, Song further teaches distilling data from the requirements documents by performing the steps of: 
receiving requirements documents in human-readable form (Song paragraph [0033], wherein documents such as datasheets and user manuals are received); 
converting the human-readable documents into a digital form (Song paragraph [0033], wherein the documents may be digitally scanned); 
analyzing the digital documents to identify data contained in the documents (Song paragraphs [0033]-[0034], wherein the requirements in the documents are analyzed for generating the digital twin); 
compressing the data contained in the documents to extract information relating to at least one requirement from the data in the requirements documents (Song paragraphs [0033]-[0034], wherein requirements are extracted to generate the digital twin); and 
importing the information into the digital twin graph (Song paragraph [0034], wherein the digital twin is generated based on the extracted requirements).

Regarding Claim 19, Song does not explicitly teach in a synthesis and analysis tool: 

verifying each of the design alternatives against the requirements information; identifying design operations corresponding to captured interactions between a human user and a software design tool; and 
running a simulation in the digital twin graph for each of the design alternatives.
Goldfarb teaches in a synthesis and analysis tool: 
generating a set of design alternatives based on semantic information represented in the digital twin graph (Goldfarb paragraphs [0062]-[0066], wherein an evolutionary synthesis tool is utilized that generates a plurality of individuals or design alternative based on user input information and a dataset); 
verifying each of the design alternatives against the requirements information (Goldfarb paragraphs [0033]-[0034] and [0074]-[0078], wherein features determined in the genetic algorithm for the individuals are verified as meeting requirements and ranked); 
identifying design operations corresponding to captured interactions between a human user and a software design tool (Song paragraph [0034], wherein a GUI captures user input information for creating the digital twin); and 
running a simulation in the digital twin graph for each of the design alternatives (Goldfarb paragraph [0075], wherein the individuals are evaluated through simulation of their model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to 

Regarding Claim 20, Song does not explicitly teach selecting a design operation for performing an optimal design alternative based on the simulations.
Goldfarb teaches selecting a design operation for performing an optimal design alternative based on the simulations (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are ranked and presented to the user to suggest an optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 21, Song further teaches importing product in use information from a physical system represented by the digital twin graph into the digital twin graph for use in the simulating of the system (Song paragraph [0030], wherein information regarding the corresponding physical device to the digital twin are received and used to update the digital twin).
Response to Arguments

Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claims 1, 12, and 17 that the prior art of record does not teach or suggest “capture of a user’s interactions with the design tool where the interactions are related to the design of the system underlying the digital twin graph,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner directs Applicant to Song paragraphs [0030] and [0034], wherein a graphical user interface (GUI) is provided that allows interaction with a user to create a digital twin.  Specifically, the GUI allows user inputs to define how the digital twin is to be created, including user generated simulation models of the underlying system.  These user generated simulations models are therefore related to the design of the system, which are subsequently provided to the digital twin.  This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining dependent claims are not persuasive for the reasons stated above.

Conclusion                                                                                                                                                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851